                Case 3:20-cr-00243-JCH Document 41 Filed 02/12/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                         :       CASE NO.
                                                 :
                          Plaintiff              :       3:20 CR 243 (JCH)
                                                 :
v.                                               :
                                                 :
SAMUEL KLEIN                                     :
                                                 :
                          Defendant              :       February 12, 2021


         MOTION TO WITHDRAW APPEARANCE AS COUNSEL OF RECORD TO
                        DEFENDANT SAMUEL KLEIN

          Jeffrey M. Sklarz, Esq. (the “Movant”) of Green & Sklarz, LLC (“Green & Sklarz”) hereby

moves to withdraw his appearance as counsel to the Defendant, Samuel Klein (the “Defendant”). In

support thereof, Movant respectfully represents as follows:

          1.       Movant filed an appearance on behalf of the Defendant, in the above-captioned

action on December 8, 2020.

          2.       Pursuant to D. Conn. L. Civ. R. 7(e), the Movant requests that the Court allow him

to withdraw as counsel of record to the Defendant in this matter. Stanley Twardy, Esq. has filed an

appearance on behalf of the Defendant and will represent the Defendant going forward.

          3.       The Defendant’s last known mailing address is 131 Pecksland Road, Greenwich,

Connecticut, 06831.

          4.       Good cause exists for the granting of this Motion to Withdraw Appearance because

the Defendant has requested Attorney Stanley Twardy continue as his counsel in lieu of the

undersigned.




{00203044.1 }
                Case 3:20-cr-00243-JCH Document 41 Filed 02/12/21 Page 2 of 3




                   WHEREFORE, the Movant respectfully request that they be authorized to withdraw

          as counsel of record to the Defendant, and to withdraw their appearances of record on his

          behalf, and that the Court grant such other and further relief as it deems just and proper.

                                                  THE MOVANT: Jeffrey M. Sklarz

                                                 BY:      /s/ Jeffrey M. Sklarz
                                                          Jeffrey M. Sklarz (ct20938)
                                                          GREEN & SKLARZ LLC
                                                          One Audubon Street, Floor 3
                                                          New Haven, CT 06511
                                                          (203) 285-8545
                                                          Fax: (203) 823-4546
                                                          jsklarz@gs-lawfirm.com




{00203044.1 }
                Case 3:20-cr-00243-JCH Document 41 Filed 02/12/21 Page 3 of 3




                                  CERTIFICATION OF SERVICE

          I hereby certify that on the date set forth below a copy of the foregoing was served by

CMECF and/or mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by email to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this filing through the Court’s CM/ECF System.

Samuel Klein
131 Pecksland Road
Greenwich, CT 06831


Date: February 12, 2021                                  /s/ Jeffrey M. Sklarz
                                                         Jeffrey M. Sklarz




{00203044.1 }
